NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                             FILED
                            FOR THE NINTH CIRCUIT                              AUG 07 2013

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

RAYMOND D. POLLOK, an individual,                No. 11-56764

              Plaintiff - Appellant,             D.C. No. 2:09-cv-07006-JST-PJW

  v.
                                                 MEMORANDUM*
NORTHROP GRUMMAN HEALTH
PLAN, an employee benefit plan,

              Defendant - Appellee.


                    Appeal from the United States District Court
                        for the Central District of California
                 Josephine Staton Tucker, District Judge, Presiding

                        Argued and Submitted July 10, 2013
                               Pasadena, California


Before: WARDLAW, BYBEE, and NGUYEN, Circuit Judges.

       Raymond Pollok appeals from the district court’s findings of fact and

conclusions of law following a bench trial in his claim for long-term disability




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
benefits under an insurance policy governed by ERISA. We have jurisdiction

pursuant to 28 U.S.C. § 1291 and affirm the district court.

      The district court’s factual findings were not clearly erroneous. See

Pannebecker v. Liberty Life Assurance Co. of Boston, 542 F.3d 1213, 1217 (9th

Cir. 2008). It was not “illogical, implausible, or without support . . . in the record”

for the district court to find that: (1) the Northrop Grumman Health Plan (“the

Plan”) was in effect and available to Pollok when he became disabled; (2) there

was only one “Benefits Online” website containing the Summary Plan Description

(“SPD”); (3) the SPD vested discretionary authority in Unum as the Plan’s

administrator; and (4) the SPD provided that benefits payments could be offset

against certain benefits received from other sources. See United States v. Hinkson,

585 F.3d 1247, 1251 (9th Cir. 2009) (en banc).

      Nor were the district court’s legal conclusions in error. See Pannebecker,

542 F.3d at 1217. The Plan vested discretionary authority in the Plan

administrator, and therefore it was proper for the district court to review the

benefits determination for abuse of discretion. See Abatie v. Alta Health & Life

Ins. Co., 458 F.3d 955, 969 (9th Cir. 2006) (en banc). The district court also

properly concluded that Pollok’s benefits payments could be offset against certain

benefits received from other sources. The district court did not improperly place


                                           2
the burden on Pollok to show that the Plan lacked offset provisions. See Zavora v.

Paul Revere Life Ins. Co., 145 F.3d 1118, 1120 & n.2 (9th Cir. 1998) (explaining

that the burden of establishing the existence and terms of an ERISA plan is on the

insurer).

      AFFIRMED.




                                         3